Exhibit 10.18

SECOND AMENDMENT TO LEASE

THIS SECOND AMENDMENT TO LEASE (the “Amendment”) is made effective as of Mar
14th, 2007 (the “Effective Date”), by and between UNION TOWER, LLC, a Delaware
limited liability company (“Landlord”) and HURON CONSULTING SERVICES LLC, a
Delaware limited liability company, successor by assignment to HURON CONSULTING
GROUP LLC (“Tenant”).

W I T N E S S E T H

A. Landlord and Tenant’s predecessor in interest entered into that certain
Office Lease dated December      , 2003, as amended by that certain First
Amendment to Lease dated as of August 23, 2004 (as amended, the “Lease”),
whereby Landlord leased to Tenant certain premises said to consist of 82,668
rentable square feet of office space (the “Existing Premises”) located on the
8th, 9th, 16th and 17th floors of that certain office building known as Union
Tower located at 550 West Van Buren Street, Chicago, Illinois (the “Building”).

B. Landlord and Tenant now desire to amend the Lease to modify the Premises,
modify the Rent payable under the Lease, and amend the Lease in certain other
respects.

NOW, THEREFORE, in consideration of the foregoing recitals, which are hereby
incorporated into the Lease, and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledge, it is hereby
agreed as follows:

1. Defined Terms. All defined terms used herein shall have the same meanings as
are ascribed to such defined terms in the Lease, except as otherwise
specifically provided herein.

2. The Additional Premises.

(a) Lease of Additional Premises. Subject to the terms of the Lease and this
Amendment, Landlord agrees to lease to Tenant, and Tenant agrees to lease from
Landlord, an additional three (3) contiguous spaces of 2,360, 2,956, and 2,577
square feet, for a total of 7,893 square feet of rentable area in the Building,
located adjacent to the Existing Premises on the 15th floor of the Building (the
“Additional Premises”), all as more particularly described on Exhibit A attached
hereto and made a part hereof. The Term with respect to the Additional Premises
shall commence upon the Effective Date of this Amendment (also referred to as
the “Additional Premises Commencement Date”) and shall expire on the Expiration
Date, unless sooner terminated as provided therein.

(b) Condition of Additional Premises. Tenant shall accept the Additional
Premises in its as-is condition as long as the building systems are operating as
they were designed and the Additional Premises is, to the best knowledge of
Landlord, compliant with all governing agency codes, and no promise of Landlord
to alter, remodel or improve the Additional Premises or the Building and no
representation respecting the condition of the Additional Premises or the
Building has been made by Landlord to Tenant other than as expressly set forth
in this Amendment. Landlord shall give Tenant a total allowance (“Additional
Premises Allowance”) of $157,860 ($20.00/rsf) as a credit towards the cost of
performing certain



--------------------------------------------------------------------------------

improvements, including the cost of wiring, furniture, fixtures and equipment
for the Additional Premises, as more particularly described in that certain Work
Letter Agreement (the “Work Letter Agreement”) attached hereto and made a part
hereof as Exhibit B. The Additional Premises Allowance shall be paid upon
receipt of lien waivers, invoices and other documentation reasonably requested
by Landlord, as provided in the Work Letter Agreement. All work to be performed
in the Additional Premises shall be performed in a good and workmanlike manner
in accordance with the Lease. Any unused portion of the Additional Premises
Allowance, may, at Tenant’s election, be applied towards Base Rent for the
Premises next becoming due. Tenant shall not be required to remove at the end of
the Term the Work (as defined in the Work Letter Agreement) performed in the
Additional Premises.

(c) Definition of Premises. From and after the Additional Premises Commencement
Date (i) the Premises shall consist of both the Existing Premises and the
Additional Premises, constituting 90,561 rentable square feet in the aggregate,
(ii) all references in the Lease to “Premises” shall be deemed to refer to both
the Existing Premises and the Additional Premises, and (iii) the Additional
Premises shall be deemed to be a part of the Premises and shall be governed by
all the terms of the Lease, except as otherwise provided herein.

3. Base Rent.

(a) Base Rent Prior to Additional Premises Rent Commencement Date. Until
September 1, 2007 (the “Additional Premises Rent Commencement Date”) Tenant
shall continue to pay Base Rent for the Existing Premises in accordance with the
Lease.

(b) Base Rent From and Subsequent to Additional Premises Rent Commencement Date.
Notwithstanding anything to the contrary contained in the Lease, from and after
the Additional Premises Rent Commencement Date, Tenant shall pay Base Rent as
provided in Exhibit B-1 attached hereto. Notwithstanding anything to the
contrary contained in the Lease or this Second Amendment (including, without
limitation, Exhibit B-1 attached hereto), provided Tenant is not in default
beyond any applicable cure period, Rent for the Additional Premises shall abate
from the Additional Premises Commencement Date through August 31, 2007, and
Tenant shall have no obligation to make any Rent payments for the Additional
Premises during such abatement period.

4. Tenant’s Prorata Share. From and after the Additional Premises Rent
Commencement Date, Tenant’s Prorata Share shall be 27.23%.

5. OFAC Compliance.

(a) Tenant represents and warrants that (a) Tenant and each person or entity
owning an interest in Tenant is (i) not currently identified on the Specially
Designated Nationals and Blocked Persons List maintained by the Office of
Foreign Assets Control, Department of the Treasury (“OFAC”) and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute, executive
order or regulation (collectively, the “List”), and (ii) not a person

 

- 2 -



--------------------------------------------------------------------------------

or entity with whom a citizen of the United States is prohibited to engage in
transactions by any trade embargo, economic sanction, or other prohibition of
United States law, regulation, or Executive Order of the President of the United
States, (b) none of the funds or other assets of Tenant constitute property of,
or are beneficially owned, directly or indirectly, by any Embargoed Person (as
hereinafter defined), (c) no Embargoed Person has any interest of any nature
whatsoever in Tenant (whether directly or indirectly), (d) none of the funds of
Tenant have been derived from any unlawful activity with the result that the
investment in Tenant is prohibited by law or that the Lease is in violation of
law, and (e) Tenant has implemented procedures, and will consistently apply
those procedures, to ensure the foregoing representations and warranties remain
true and correct at all times. The term “Embargoed Person” means any person,
entity or government subject to trade restrictions under U.S. law, including but
not limited to, the International Emergency Economic Powers Act, 50 U.S.C. §1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder with the result that the
investment in Tenant is prohibited by law or Tenant is in violation of law. For
purposes of this Section 5, the term “person” and “entity” shall not include any
person or entity to the extent that such person or entity acquired its interest
in the Tenant is through the purchase of securities listed on a national
securities exchange, or quoted on an automated quotation system, in the United
States.

(b) Tenant covenants and agrees (a) to comply with all requirements of law
relating to money laundering, anti-terrorism, trade embargos and economic
sanctions, now or hereafter in effect, (b) to immediately notify Landlord in
writing if any of the representations, warranties or covenants set forth in this
paragraph or the preceding paragraph are no longer true or have been breached or
if Tenant has a reasonable basis to believe that they may no longer be true or
have been breached, (c) not to use funds from any “Prohibited Person” (as such
term is defined in the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) to make any payment due to Landlord under the Lease and (d) at the
reasonable request of Landlord, to provide such information as may be requested
by Landlord to determine Tenant’s compliance with the terms hereof.

(c) Tenant hereby acknowledges and agrees that Tenant’s inclusion on the List at
any time during the Term shall be a material default of the Lease.
Notwithstanding anything herein to the contrary, Tenant shall not permit the
Premises or any portion thereof to be used or occupied by any person or entity
on the List or by any Embargoed Person (on a permanent, temporary or transient
basis), and any such use or occupancy of the Premises by any such person or
entity shall be a material default of the Lease.

(d) To the extent required in order for Landlord to comply with OFAC, Tenant
agrees to provide Landlord with the names of any person (as defined in
subsection (a) above) holding an ownership interest in Tenant, within ten
(10) business days after written request from Landlord.

 

- 3 -



--------------------------------------------------------------------------------

6. Broker. Tenant and Landlord each represents to the other party that except
for U.S. Equities Asset Management and Jones Lang LaSalle (whose commissions, if
any, shall be paid by Landlord pursuant to separate agreement), Landlord and
Tenant have not dealt with any real estate broker, salesperson or finder in
connection with this Amendment, and no other such person initiated or
participated in the negotiation of this Amendment or is entitled to any
commission in connection herewith. Tenant hereby agrees to indemnify, defend and
hold Landlord, its property manager and their respective employees harmless from
and against any and all liabilities, claims, demands, actions, damages, costs
and expenses (including attorneys’ fees) arising from either (i) a claim for a
fee or commission made by any broker, other than the Brokers, claiming to have
acted by or on behalf of Tenant in connection with this Amendment, or (ii) a
claim of, or right to, lien under the Statutes of Illinois relating to real
estate broker liens with respect to any such broker retained by Tenant. Landlord
hereby agrees to indemnify, defend, and hold Tenant and its respective employees
harmless from and against any and all liabilities, claims, demands, actions,
damages, costs, and expenses (including attorneys’ fees) arising from either
(i) a claim for a fee or commission made by any broker, other than the Brokers,
claiming to have acted by or on behalf of Landlord in connection with this
Agreement, or (ii) a claim of, or right to, lien under the Statutes of Illinois
relating to real estate broker liens with respect to any such broker retained by
Landlord.

7. Acknowledgment and Consent to Assignment. Landlord hereby acknowledges and
consents to that certain Assignment and Assumption of Lease (the “Assignment”)
dated as of March 14, 2007, between Huron Consulting Group, LLC, and Huron
Consulting Services, LLC; provided, however, nothing in such Assignment shall
relieve Huron Consulting Group, LLC, from any of its liability or obligations
under the Lease.

8. Submission. Submission of this Amendment by Landlord or Landlord’s agent, or
their respective agents or representatives, to Tenant for examination and/or
execution shall not in any manner bind Landlord and no obligations on Landlord
shall arise under this Amendment unless and until this Amendment is fully signed
and delivered by Landlord and Tenant; provided, however, the execution and
delivery by Tenant of this Amendment to Landlord or Landlord’s agent, or their
respective agents or representatives, shall constitute an irrevocable offer by
Tenant to amend the Lease on the terms and conditions herein contained, which
offer may not be revoked for five (5) business days after such delivery.

9. Binding Effect. The Lease, as hereby amended, shall continue in full force
and effect, subject to the terms and provisions thereof and hereof. This
Amendment shall be binding upon and inure to the benefit of Landlord, Tenant and
their respective successors and permitted assigns.

10. Conflict. In the event of any conflict between the terms of the Lease and
the terms of this Amendment, the terms of this Amendment shall control.

11. Governing Law. Interpretation of this Amendment shall be governed by the
laws of the State of Illinois.

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is executed as of the day and year aforesaid.

 

LANDLORD: UNION TOWER, LLC, a Delaware limited liability company By:   UNION
TOWER II, LLC, a Delaware limited liability company, its sole member   By:  
PRINCIPAL LIFE INSURANCE COMPANY, an Iowa corporation, its member, solely for
its Principal U.S. Property Separate Account, formerly known as Principal Life
Insurance Company, an Iowa corporation, for its Real Estate Separate Account    
By:   PRINCIPAL REAL ESTATE INVESTORS, LLC, a Delaware limited liability
company, its authorized signatory       By  

LOGO [g444342ex10_18pg5.jpg] MAR 23 2007

        Darren J. Kleis       By  

Investment Director - Asset Management

 

- 5 -



--------------------------------------------------------------------------------

TENANT: HURON CONSULTING SERVICES LLC, a Delaware limited liability company By:
  LOGO [g444342ex10_18pg6.jpg]  

 

  Name:  

Gary L. Burge

  Title:  

CFO

 

- 6 -



--------------------------------------------------------------------------------

 

LOGO [g444342ex10_18pg7.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

WORK LETTER AGREEMENT

This Work Letter Agreement (“Work Letter Agreement”) is a part of that certain
Second Amendment to Lease (the “Lease”) between HURON CONSULTING SERVICES, LLC,
a Delaware limited liability company, as successor by assignment to HURON
CONSULTING GROUP LLC, a Delaware limited liability company, as “Tenant” and
UNION TOWER LLC, a Delaware limited liability company, as “Landlord”, relating
to certain Additional Premises as defined and more fully identified at the
building located at 550 West Van Buren Street, Chicago, Illinois (the
“Building”). Capitalized terms used herein, unless otherwise defined in this
Work Letter Agreement, shall have the respective meanings ascribed to them in
the Lease. This Work Letter Agreement is incorporated by referenced into the
Lease and made a part thereof.

For and in consideration of the agreement to lease the Additional Premises and
the mutual covenants contained herein and in the Lease, Landlord and Tenant
hereby agree as follows:

1. WORK. Tenant, at its sole cost and expense, shall perform, or cause to be
performed, the work and all other tenant improvements (collectively, the “Work”)
in the Additional Premises provided for in the Approved Plans and Budget (as
defined in Paragraph 2 hereof). Landlord shall deliver the Additional Premises
to Tenant for commencement of the Work as of the date hereof. Subject to
Tenant’s satisfaction of the conditions specified in this Work Letter Agreement,
Tenant shall be entitled to Landlord’s Contribution (as defined hereinbelow).

2. PRE-CONSTRUCTIONS ACTIVITIES.

(a) On or before the commencement of the Work, Tenant shall submit the Plans (as
hereinafter defined) for the Work, which Plans shall be subject to Landlord’s
approval in accordance with Paragraph 3(b) below. Prior to commencement of the
Work, Tenant shall submit the following information and items to Landlord for
Landlord’s review and approval:

(i) A budget (the “Budget”) and an itemized statement of estimated construction
and other costs (as such figure may be revised to reflect actual costs, the
“Costs”), including all fees for permits and architectural and engineering fees
and a reasonable contingency reserve.

(ii) The names and addresses of Tenant’s contractors (and said contractor’s
subcontractors) and materialmen to be engaged by Tenant for the Work
(individually, a “Tenant Contractor,” and collectively, “Tenant’s Contractors”).
Each of Tenant’s Contractors shall be subject to the prior written approval of
Landlord, which approval shall not be unreasonably withheld if such contractor
complies with Landlord’s reasonable criteria and is duly qualified to perform
the Work. Landlord may, at its election, provide a list of approved contractors
for performance of those portions of work involving electrical, mechanical,
plumbing, heating, air conditioning or life safety systems, from which Tenant
may select its contractors or subcontractors for such designated



--------------------------------------------------------------------------------

portions of work and such contractors or subcontractors will be included in
Tenant’s bid process.

(iii) Certified copies of insurance policies or certificates of insurance as
hereinafter described. Tenant shall not permit Tenant’s Contractors to commence
work until the required insurance has been obtained and certified copies of
policies or certificates have been delivered to Landlord.

Tenant will update such information and items by notice to Landlord of any
changes thereto.

(b) As used herein the term “Approved Plans” shall mean the Plans (as
hereinafter defined), as and when approved in writing by Landlord. As used
herein, the term “Plans” shall mean the full and detailed architectural and
engineering plans and specifications covering the Work (including, without
limitation, all items for which the Landlord’s Contribution is to be used and
all architectural, mechanical and electrical working drawings for the Work). The
Plans shall be subject to landlord’s reasonable approval as provided herein and
to the approval of all local governmental authorities requiring approval of the
work and/or the Approved Plans. Landlord shall respond to Tenant’s submission of
the Plans (giving detailed reasons in case of disapproval) of the Plans within
seven (7) business days after their delivery to Landlord. Landlord agrees not to
unreasonably withhold its approval of said Plans; provided, however, that
Landlord shall not be deemed to have acted unreasonably if it withholds it
approval of the Plans because, in Landlord’s reasonable opinion: the Work as
shown in the Plans is substantially likely to adversely affect Building systems,
the structure of the Building or the safety of the Building and/or its
occupants; the Work as shown on the Plans might impair Landlord’s ability to
furnish services to Tenant or other tenants; the Work would increase the cost of
operating the Building; the Work would violate any Laws (or interpretations
thereof); the Work is not in accordance with then-current Building standards;
the Work contains or uses hazardous or toxic materials or substances; the Work
would adversely affect the appearance of the Building; or the Work might
adversely affect another tenant’s premises. The foregoing reasons, however,
shall not be exclusive of the reasons for which Landlord may withhold consent,
whether or not such other reasons are similar or dissimilar to the foregoing. If
Landlord notifies Tenant that changes are required to the final Plans submitted
by Tenant, Tenant shall prior to commencement of any Work, submit to Landlord,
for its approval, the Plans amended in accordance with the changes so required.
Landlord shall respond to Tenant’s submission of such amended Plans within seven
(7) business days of receipt, it being agreed that Landlord’s approval thereto
shall be limited to those items to which Landlord had objected pursuant to the
prior submission of the Plans. Such procedure for review with respect to any
further objections to the Plans by Landlord shall continue until the Plans are
finally approved by Landlord. If Landlord fails to respond to any request for
approval of Plans within the time period provided herein, Tenant shall send a
further notice to Landlord with the following typed in bold face type in a
clearly visible location on the outside of the notice: “THIS CONTAINS PLANS
SUBMITTED TO LANDLORD PURSUANT TO A LEASE. LANDLORD’S FAILURE TO RESPOND IN
WRITING WITHIN THREE (3) BUSINESS DAYS SHALL BE DEEMED TO CONSTITUTE LANDLORD’S
APPROVAL OF SUCH PLANS.” If Landlord fails

 

- 2 -



--------------------------------------------------------------------------------

to respond within three (3) business days after receipt of such second notice,
Landlord shall be deemed to have approved the Plans as submitted. The Plans
shall also be revised, the Work shall be changed, all at Tenant’s cost and
expense (but payable from landlord’s Contribution), to incorporate any work
required in the Additional Premises by any local governmental field inspector.
Landlord’s approval of the Plans shall in no way be deemed to be (i) an
acceptance or approval of any element therein contained which is in violation of
any applicable laws, or (ii) an assurance that work done pursuant to the
Approved Plans will comply with all applicable Laws (or with the interpretations
thereof) or satisfy Tenant’s objectives and needs.

(c) No demolition or Work shall be undertaken or commenced by Tenant in the
Premises being delivered to Tenant until (i) Tenant has delivered, and Landlord
has approved, all items set forth in Paragraph 2(a) above, (ii) all necessary
building permits have been applied for and obtained by Tenant, and (iii) proper
provision has been made by Tenant for payment in full of the cost of the Work
(to the extent such cost as reasonably estimated by Landlord exceeds the amount
of Landlord’s contribution set forth hereinbelow), which is satisfactory to
Landlord. Notwithstanding the foregoing or anything to the contrary in this Work
Letter, Tenant shall have the right to secure a separate permit for demolishing
work (the “Demolishing Work”) prior to obtaining the applicable building permits
and shall be entitled to commence such Demolishing Work upon receipt of the
applicable permit (without waiting for such subsequent permits); provided,
however, notwithstanding anything to the contrary contained herein, Tenant shall
be required to submit full and detailed plans and drawings covering the
Demolishing Work (the “Demolition Drawings”) to Landlord for Landlord’s approval
(which process for approval shall follow the procedure set forth in Section 2(b)
herein for Approved Plans) prior to commencing any such Demolishing Work.

3. CHARGES AND FEES. Tenant shall pay Landlord a supervisory fee in an amount
equal to three percent (3%) of the total costs of the materials and labor for
the Work (the “Landlord’s Fee”) (and all change orders with respect thereto), to
defray Landlord’s administrative and overhead expenses incurred to review the
Plans and coordinate with Tenant’s on-site project manager the staging and
progress of the Work.

4. CHANGE ORDERS. All changes to the Approved Plans requested by Tenant must be
approved by Landlord in advance of the implementation of such changes as part of
the Work which approval shall not be unreasonably withheld or delayed. Landlord
shall review all requested changes within two (2) business days after their
delivery to Landlord, provided, however, in the event of extensive changes, such
time period shall be extended to a length of time which is reasonable under the
circumstances not to exceed seven (7) business days. All delays caused by
Tenant-initiated change order, including, without limitation, any stoppage of
work during the change order review process, are solely the responsibility of
Tenant and shall cause no delay in the Commencement Date or the payment of Rent
and other obligations therein set forth. All increases in the cost of the Work
resulting from such change orders shall (subject to Paragraph 8 below) be borne
by Tenant. Notwithstanding the foregoing, insubstantial and non-structural
“field” changes of the type not customarily the subject of change orders and
which do not affect any Building systems shall not require Landlord’s prior
written consent.

 

- 3 -



--------------------------------------------------------------------------------

5. STANDARDS OF DESIGN AND CONSTRUCTION AND CONDITIONS OF TENANT’S PERFORMANCE.
All work done in or upon the Additional Premises by Tenant shall be done
according to the standards set forth in this Paragraph 6, except as the same may
be modified in the Approved Plans approved by or on behalf of Landlord and
Tenant.

(a) Tenant’s Approved Plans and all design and construction of the Work shall
comply with all applicable statutes, ordinances, regulations, laws, codes and
industry standards, including, but not limited to, reasonable requirements of
Landlord’s fire insurance underwriters and the Americans with disabilities Act
of 1990 (42 U.S.C. §12101 et. Seq.).

(b) Tenant shall, at its own cost and expense (but payable from Landlord’s
Contribution), obtain all required building permits and occupancy permits.
Tenant’s failure to obtain such permits shall not cause a delay in the
commencement of the Term or the obligation to pay Rent or any other obligations
set forth in the Lease.

(c) Tenant’s contractors shall be licensed contractors, using union labor,
possessing good labor relations, capable of performing quality workmanship and
working in harmony with Landlord’s contractors and subcontractors and with other
contractors and subcontractors in the Building. All work shall be coordinated
with any other constructions or other work in the Building in order not to
adversely affect construction work being performed by or for Landlord or its
tenants. Landlord shall use commercially reasonable efforts to cooperate with
Tenant in such coordination with respect to any work being performed by or for
Tenant.

(d) Tenant shall use only new, first-class materials in the Work comparable to
materials used in other tenant improvements in the Building, except where
explicitly shown in the Approved Plans. The Work shall be performed in a good
and workmanlike manner. Tenant shall obtain contractors’ warranties of at least
one (1) year duration from the completion of the Work against defects in
workmanship and materials on all Work performed and equipment installed in the
Additional Premises, unless such warranties are not customarily obtained for the
type of work and/or material involved, in which event Tenant shall obtain
customary warranties.

(e) Tenant and Tenant’s Contractors shall make all commercially reasonable
efforts and take all commercially reasonable steps appropriate to assure that
all construction activities undertaken do not unreasonably interfere with the
operation of the Building or with other tenants and occupants of the Building.
In any event, Tenant shall during the performance of the Work and throughout the
term of the Lease comply with all reasonable rules and regulations existing from
time to time at the Building which have heretofore been provided to Tenant
(provided Landlord shall provide reasonable prior notice in respect of any new
rules and regulation or any modifications of existing rules and regulations).
Tenant and Tenant’s Contractors shall take all reasonable precautionary steps to
minimize dust, noise and construction traffic, and to protect their facilities
and the facilities of others affected by the Work and to properly police all
personnel entering the Building in connection with the Work. Construction
equipment and materials are to be kept within the Additional Premises (subject
to the limitations contained in the Amendment) and delivery and loading of
equipment and materials shall be done at such

 

- 4 -



--------------------------------------------------------------------------------

locations and at such time as Landlord reasonably shall direct so as not to
burden the constructions or operation of the Building, provided that Landlord
shall use commercially reasonable efforts to coordinate the same.

(f) Landlord shall have the right to order Tenant or any of Tenant’s Contractors
who violate the Union Tower General Rules and Regulations for Contractors (a
copy of which Tenant has received) or the other requirements of this Lease
imposed on Tenant or Tenant’s Contractors to cease work and remove its equipment
and employees from the Building provided, however, prior to any such order
(i) if the violation is of such a nature that it threatens in Landlord’s
discretion to create a hazardous condition or disrupt building operations or
other tenants, then Landlord shall provide one (1) written notice and one
(1) day right to cure, and (ii) if the violation is of any other type, then
Landlord shall provide one (1) written notice and three (3) days right to cure;
further provided, however, that Landlord shall have no obligation to provide any
notice or cure rights as to either (i) or (ii) if a repeat violation of a
substantially similar type occurs. In any event, Landlord may make the
continuation of work contingent upon payment by Tenant or Tenant’s Contractors
of any damages or costs incurred by Landlord or other tenants as a result of
such violation. No such action by Landlord shall delay the Additional Premises
Commencement Date or the obligation to pay Rent or any other obligations set
forth in the Lease.

(g) Utility costs or charges for any service (including HVAC, hoisting and the
like) to the Additional Premises in connection with and during the performance
of the Work shall be the responsibility of Tenant and shall be paid for by
Tenant at Landlord’s standard rates then in effect, provided, however, Landlord
shall not charge for freight elevator usage unless an attendant or special
operations are required, in Landlord’s discretion. Tenant shall pay for all
support services provided by Landlord’s contractors at Tenant’s written request
or at Landlord’s reasonable discretion resulting from breaches or defaults
beyond applicable notice and cure periods by Tenant under this Work Letter
Agreement. Tenant shall have the nonexclusive right to use the freight elevators
during the business day on a first-come, first-serve basis without additional
charges; all after- hours use shall be subject to scheduling by Landlord and to
Tenant’s payment of Landlord’s out-of-pocket for such after-hours usage,
including costs of necessary personnel. Tenant shall arrange and pay for removal
of construction debris and shall not place debris in the Building’s waste
containers. If required by Landlord by the giving of notice, Tenant shall sort
and separate its waste and debris for recycling and/or environmental law
compliance purposes.

(h) Tenant shall permit access to the Premises by Landlord upon reasonable prior
notice to Marge Small at 312-583-8774 (which may be oral or by voice-mail), and
the Work shall be subject to inspection, by Landlord and Landlord’s architects,
engineers, contractors and other representatives, at all times during the period
in which the Work is being constructed and installed and following completion of
the Work, provided that Landlord shall use reasonable efforts to minimize its
interference with the Work.

(i) Tenant shall proceed with its work expeditiously, continuously and
efficiently, and Tenant shall notify Landlord upon completion of the Work and
shall

 

- 5 -



--------------------------------------------------------------------------------

furnish Landlord and Landlord’s title insurance company with such further
documentation as may be reasonably necessary under the requirements herein.

(j) Tenant shall have no authority to deviate from the Approved Plans in
performance of the Work (except for de minimis deviations of a type customarily
not the subject of change orders), except as authorized by Landlord or its
designated representative in writing in a change order approved in writing by
Landlord. Tenant shall furnish to Landlord “as-built” drawings of the Work
within thirty (30) days after completion of the Work.

(k) During the performance of the Work, Landlord shall have the right to run
utility lines, pipes, conduits, duct work and component parts of all mechanical
and electrical systems where necessary or desirable through the Additional
Premises provided same are concealed behind walls or ceilings and do not
materially reduce the functionality of the Additional Premises, or the useable
floor area of the Additional Premises, to repair, alter, replace or remove the
same, and to require Tenant to install and maintain proper access panels
thereto. Landlord shall use reasonable efforts to minimize interference with the
Work and Tenant’s use and enjoyment of the Additional Premises in connection
with any work performed by Landlord in the Additional Premises pursuant to this
subparagraph.

(l) Tenant shall impose on and enforce all applicable terms of this Work Letter
Agreement against Tenant’s architect and Tenant’s Contractors.

(m) Tenant acknowledges and agrees that the Work will include any work, both
within and outside the Additional Premises, that may be necessary in order for
Tenant to use and occupy the Additional Premises.

6. INSURANCE AND INDEMNIFICATION.

(a) In addition to any insurance which may be required under the Lease, Tenant
shall secure, pay for and maintain or cause Tenant’s Contractors to secure, pay
for and maintain during the continuance of construction and fixturing work
within the Property or Additional Premises, insurance in the following minimum
coverages and the following minimum limits of liability:

(i) Worker’s Compensation and Employer’s Liability Insurance with limits of not
less than $500,000.00, or such higher amounts as may be required from time to
time by any Employee Benefit Acts or other statutes applicable where the work is
to be performed, and in any event sufficient to protect Tenant’s Contractors
from liability under the aforementioned acts.

(ii) Commercial General Liability Insurance (including Contractors’ Protective
Liability) in an amount not less than $3,000,000.00 per occurrence, whether
involving bodily injury liability (or death resulting therefrom) or property
damage liability or a combination thereof with a minimum aggregate limit of
$3,000,000.00, and with umbrella coverage with limits not less than
$5,000,000.00. Such insurance shall provide for explosion and collapse,
completed operations coverage and broad form blanket contractual liability

 

- 6 -



--------------------------------------------------------------------------------

coverage and shall insure Tenant’s Contractors against any and all claims for
bodily injury, including death resulting therefrom, and damage to the property
of others and arising from its operations under the contracts whether such
operations are performed by Tenant’s Contractors or by anyone directly or
indirectly employed by any of them.

(iii) Comprehensive Automobile Liability Insurance, including the ownership,
maintenance and operation of any automotive equipment, owned, hired, or
non-owned in an amount not less than $500,000.00 for each person in one
accident, and $1,000,000.00 for injuries sustained by two or more persons in any
one accident and property damage liability in an amount not less than
$3,000,000.00 for each accident. Such insurance shall insure Tenant’s
Contractors against any and all claims for bodily injury, including death
resulting therefrom, and damage to the property of others arising from its
operations under the contracts, whether such operations are performed by
Tenant’s Contractors, or by anyone directly or indirectly employed by any of
them.

(iv) “All-risk” builder’s risk insurance upon the entire Work to the full
insurable value thereof. This insurance shall include the interests of Landlord
and Tenant (and their respective contractors and subcontractors of any tier to
the extent of any insurable interest therein) in the Work and shall insure
against the perils of fire and extended coverage and shall include “all-risk”
builder’s risk insurance for physical loss or damage including, without
duplication of coverage, theft vandalism and malicious mischief. If portions of
the Work are stored off the site of the Building or in transit to said site and
are not covered under said “all-risk” builder’s risk insurance, then Tenant
shall effect and maintain similar properly insurance on such portions of the
Work. Any loss insured under said “all-risk” builder’s risk insurance is to be
adjusted with Landlord and Tenant and made payable to Landlord, as trustee for
the insureds, as their interests may appear.

All policies (except the worker’s compensation policy) shall be endorsed to
include as additional insured parties, listed on, or required by, the Lease. The
waiver of subrogation provisions contained in the Lease shall apply to all
insurance policies (except the workmen’s compensation policy) to be obtained by
Tenant pursuant to this paragraph. The insurance policy endorsements shall also
provide that all additional insured parties shall be given thirty (30) days’
prior written notice of any reduction, cancellation or non-renewal of coverage
(except that ten (10) days’ notice shall be sufficient in the case of
cancellation for non-payment of premium) and shall provide that the insurance
coverage afforded to the additional insured parties thereunder shall be primary
to any insurance carried independently by said additional insured parties.
Additionally, where applicable, each policy shall contain a cross-liability and
severability of interest clause.

7. LANDLORD’S CONTRIBUTION; EXCESS AMOUNTS.

(a) Upon Tenant’s satisfaction of the requirements set forth in this Work Letter
Agreement, Landlord shall make a dollar contribution in the total amount of up
to One Hundred Fifty Seven Thousand Eight Hundred Sixty and 00/100 Dollars

 

- 7 -



--------------------------------------------------------------------------------

($157,860.00) ($20.00 per square foot of rentable area) (the “Landlord’s
Contribution”) for application to the extent thereof to the Costs of the Work.
The Landlord’s Contribution shall be funded as the Tenant’s Work is completed in
accordance with the provisions of this Work Letter Agreement. If the Cost of the
Work exceeds Landlord’s Contribution, Tenant shall have sole responsibility for
the payment of such excess cost. If the Cost of the Work is less than Landlord’s
Contribution, Landlord shall make such amounts available to reimburse Tenant for
improvements to the Additional Premises, or to pay Rent due hereunder, or to pay
other costs incurred by Tenant subject to Landlord’s receipt of evidence of
lien-free completion of the Work in accordance with the provisions herein.

(b) Landlord shall make progress payments from Landlord’s Contribution to Tenant
on a monthly basis, for the portion of the Tenant’s Work performed during the
previous month, less a retainage of 10% of each progress payment (“Retainage”).
Each of Landlord’s progress payments shall be limited to an amount equal to the
aggregate amounts (reduced by the Retainage) therefore paid by Tenant to
Tenant’s contractors, subcontractors and material suppliers which have not been
subject to previous disbursements from Landlord’s Contribution. Provided that
Tenant delivers requisitions to Landlord on or prior to the 1st day of any
month, such progress payments shall be made within 30 days next following the
delivery to Landlord of requisitions therefor, which requisitions shall be in
the form of AIA document G702, set forth the names of each contractor and
subcontractor to whom payment is due, and the amount thereof, and shall be
accompanied by (i) copies of trailing lien waivers from all contractors,
subcontractors, and material suppliers whose payment exceeds $25,000, covering
all work and materials which are the subject of the prior progress payment,
(ii) a written certification from Tenant’s Architect that the work for which the
requisition is being made has been completed substantially in accordance with
the plans and specifications approved by Landlord, and (iii) such other
documents and information as Landlord may reasonably request, including any
documents reasonably required by landlord’s title company in connection with
title drawdowns and endorsements. Landlord shall disburse the Retainage upon
submission by Tenant to Landlord of Tenant’s requisition therefor accompanied by
all documentation required under this paragraph together with (A) proof of the
satisfactory completion of all required inspections and issuance of any required
approvals, permits and sign-offs for the Tenant’s Work by governmental
authorities having jurisdiction thereover, (B) issuance of final lien and
unconditional waivers by all contractors, subcontractors and material suppliers
covering all of the Tenant Work, and (c) receipt of as-built plans for the Work.

(c) Tenant shall pay the excess of the aggregate cost of Tenant’s Work and the
Landlord’s Construction Management Fee over the Landlord’s Contribution (the
“Excess”) plus the cost of all work other than the Tenant’s Work, if any, which
Tenant may elect to do in order to make the Additional Premises ready for
Tenant’s occupancy and which has been approved by Landlord as provided herein.
Landlord shall have no obligation to pay the Excess. If Landlord estimates prior
to commencement of the Tenant’s Work or at any time or from time to time
thereafter that there will be an Excess, Landlord shall notify Tenant in writing
of Landlord’s good faith estimate of the amount thereof. Ninety percent (90%) of
the Excess shall be funded by Tenant to pay costs of Tenant’s Work prior to
initial or further disbursements of Landlord’s Contribution, as the

 

- 8 -



--------------------------------------------------------------------------------

case may be, and if Tenant fails to do so within ten (10) days after Landlord’s
request, Landlord shall be entitled to suspend the funding of Landlord’s
Contribution until such time as Landlord receives evidence acceptable to
Landlord of Tenant’s funding of the Excess, and at Landlord’s option, a Default
shall be deemed to have occurred under this Lease.

(d) All of the Landlord’s Contribution must be used by Tenant on or before
December 31, 2007, or the balance shall be applied by Landlord towards Rent.

8. MISCELLANEOUS.

(a) If the Plans for the Work require the construction and installation of more
fire hose cabinets than the number regularly provided by Landlord in the core of
the Building in which the Additional Premises are located, Tenant agrees to pay
all reasonable costs and expenses arising from the construction and installation
of such additional fire hose cabinets or telephone/electrical closets, provided
Landlord’s Contribution may be applied to all such costs and expenses.

(b) Time is of the essence with respect to the express periods provided under
this Work Letter Agreement.

(c) If Tenant fails to make any payment relating to all or any portion of the
Work as required hereunder, and Tenant’s failure to pay for such portion of the
Work creates a safety risk, building code violation, or an unsightly condition,
Landlord, at its option, may, after reasonable notice (unless the condition
requires immediate cure) complete such portion of the Work pursuant to the
Approved Plans necessary to cure such condition and continue to hold Tenant
liable for the costs thereof and all other costs due to Landlord. Tenant’s
failure to pay any amounts owed by Tenant hereunder when due or Tenant’s failure
to perform its obligations hereunder shall also constitute a Default under the
Lease and Landlord shall have all the rights and remedies granted to Landlord
under the Lease for nonpayment of any amounts owed thereunder or failure by
Tenant to perform its obligations thereunder.

(d) Notices under this Work Letter Agreement shall be given in the same manner
as under the Lease.

(e) The headings set forth herein are for convenience only.

(f) This Work Letter Agreement sets forth the entire agreement of Tenant and
Landlord regarding the Work. This Work Letter Agreement may only be amended if
in writing, duly executed by both Landlord and Tenant. This Work Letter
Agreement is incorporated into the Lease by reference and made a part thereof to
the extent applicable to the Work.

(g) All amounts due from Tenant hereunder shall be deemed to be additional Rent
due under the Lease.

9. LIMITATION OF LIABILITY. Any liability of Landlord under this Work Letter
Agreement shall be limited solely to its equity interest in the Building, and in
no event

 

- 9 -



--------------------------------------------------------------------------------

shall any personal liability be asserted against Landlord in connection with the
Work Letter Agreement nor shall any recourse be had to any other property or
assets of Landlord.

 

- 10 -



--------------------------------------------------------------------------------

EXHIBIT B-1

BASE RENT

 

Period

   Annual Base Rent    Monthly Base Rent  

Additional Premises Commencement Date-8/31/07

   $0*    $ 0 * 

09/01/07 - 05/31/08

   $1,597,496.04


($1,198,122.03 for 9 months)

   $ 133,124.67   

06/01/08 - 05/31/09

   $1,642,776.54    $ 136,898.05   

06/01/09 - 05/31/10

   $1,688,057.04    $ 140,671.42   

06/01/10 - 05/31/11

   $1,733,337.54    $ 144,444.80   

06/01/11 - 05/31/12

   $1,778,618.04    $ 148,218.17   

06/01/12 - 05/31/13

   $1,823,898.54    $ 151,991.55   

06/01/13 - 05/31/14

   $1,869,179.04    $ 155,764.92   

06/01/14 - 09/30/14

   $1,914,459.54


($638,153.18 for four months)

   $ 159,538.30   

 

* Provided Tenant is not in default under the Lease, all Base Rent and
Additional Rent for the Additional Premises shall abate from the Additional
Premises Commencement Date until August 31, 2007.

 

- 9 -